DETAILED ACTION

Response to Arguments
Applicant's arguments ("REMARKS") filed September 1, 2022 have been fully considered, and they are partially persuasive. However, upon further consideration, a new ground of rejection has been issued.
Claims 1-25 are currently pending. Claims 1, 11, 15, 19-20, and 24-25 were amended. Claims 1, 11, 15, 20, and 24 are independent.  

Re: Rejections under 35 U.S.C. § 103
Applicant’s arguments, on pp. 9-11 of the REMARKS, in response to the rejection of the claims 1-23 under 35 U.S.C. §103 with respect to Callahan et al., US 2020/0036707 A1 (hereinafter, “Callahan ‘707”) and Valentin Gerard, “Designing the future identity: authentication and authorization through self-sovereign identity” Delft University of Technology, August 2019 (hereinafter, “Gerard”) have been fully considered but they are not persuasive. 
In particular, Applicant argues that: None of the references teaches or suggests “a first verifiable MAC label associated with an object to which access is controlled”, as amended, because Callahan ‘707 only briefly mentions the relationship between its decentralized system and mandatory access control (MAC), and that Callahan ‘707 does not address the management of protected resources using security labels in a MAC system. 
	The Examiner respectfully disagrees with arguments presented. Callahan ‘707, in multiple instances, mentions the use of mandatory access control (MAC) labels for access control and protection of assets within a decentralized system, where the decentralized system utilizes a combination of distributed ledger technology (e.g. blockchains) and Biometric Open Protocol Standards (BOPS) in the implementation of its methods. For example:
“… BOPS implementations can enforce a mandatory access control policy over all subjects and storage objects … subjects and objects can be assigned sensitivity labels, which can be a combination of hierarchical classification levels and non-hierarchical classification levels. The labels are usable in the adjudication as the basis for mandatory access control decisions … have a BOPS server 102 maintain the data in order to force adherence to labeling of the subject and objects … storing data in a secure way such that access control (DAC or MAC) assures that the subject receives the correct object” (Callahan ‘707, ¶59); 
“… access control rules … supported in one or more example BOPS implementations. A subject can be provided with access … in case the hierarchical classification in the subject's security level is greater than or equal to the hierarchical classification in the object's security level. One or more nonhierarchical categories in the subject's security level can include all nonhierarchical categories in the object's security level” (Callahan ‘707, ¶60); 
“… provides or denies access to the digital asset by the user computing device as a function of the role gathering. Access can be provided as a function of … mandatory access control” (Callahan ‘707, ¶13);
“… utilize a decentralized biometric credential storage for digital representations of identities using distributed ledgers (e.g. blockchains) … BOPS implementations can provide one or more modules for … role gathering, multi-level access control” (Callahan ‘707, ¶¶48-49); and
“Access control can include implementing one or more modules that are executed on a computing device that determine that a given subject … is authorized to access … a given object … access control can … include mandatory access control” (Callahan ‘707, ¶¶57-58) (emphasis added).
	
	Thus, Callahan ‘707 in view of Gerard discloses “a first verifiable MAC label associated with an object to which access is controlled”, as amended. This response is applicable to independent claims 1, 11, 15, and 20. For the reasons stated above, the rejection of independent claims 1, 11, 15, and 20 under U.S.C. § 103 is maintained. Dependent claims 2-10, 12-14, 16-19, and 21-23 are rejected for the same reasons by virtue of their dependencies on independent claims 1, 11, 15, and 20. See Claim Rejections – 35 USC §103 below for details.

	Re: Rejections under 35 U.S.C. § 102
	Applicant’s arguments, on pp. 11-12 of the REMARKS, in response to the rejection of the claims 24-25 under 35 U.S.C. §102 with respect to Callahan et al., US 2020/0036707 A1 (hereinafter, “Callahan ‘707”) have been fully considered and they are persuasive. However, a new ground of rejection has been asserted in view of Valentin Gerard, “Designing the future identity: authentication and authorization through self-sovereign identity” Delft University of Technology, August 2019 (hereinafter, “Gerard”). Gerard was cited to in the previous Office Action with respect to the 35 U.S.C. §103 rejection of claims 1-23. See Claim Rejections – 35 USC § 103 below for further details. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 and 11-25 are rejected under 35 U.S.C. 103 as being unpatentable over Callahan et al., US 2020/0036707 A1 (hereinafter, “Callahan ‘707”), in view of Valentin Gerard, “Designing the future identity: authentication and authorization through self-sovereign identity” Delft University of Technology, August 2019 (hereinafter, “Gerard”).

As per claim 1: Callahan ‘707 discloses:
A computer-implemented method for enforcing verifiable mandatory access control (MAC) labels (a method for access control using MAC sensitivity labels [Callahan ‘707, ¶¶13, 58-59]), comprising: 
receiving, from an entity, a first verifiable MAC label (receiving, from an entity, a MAC sensitivity label for an object, where the entity may be a holder 102 or an issuer 2206, and where the holder 102 may be a Biometric Open Protocol Standards (BOPS) server [Callahan ‘707, ¶¶59, 190, 193]) associated with an object to which access is controlled (objects labeled with the MAC sensitivity label are maintained by the BOPS server, where access to the labeled objects by a subject is controlled based on the assigned MAC sensitivity label, and where the MAC sensitivity label of the requested object indicates a hierarchical classification security level that must be compared with the hierarchical classification security level of the requesting subject [Callahan ‘707, ¶¶59-60]); 
receiving, from the entity, a second verifiable MAC label associated with a subject requesting to access the object (receiving, from an entity, a MAC sensitivity label for a subject requesting to receive the correct object, where the entity may be a holder 102 or an issuer 2206, and where the holder 102 may be a Biometric Open Protocol Standards (BOPS) server [Callahan ‘707, ¶¶59, 190, 193]); and 
determining whether to grant, to the subject, access to the object responsive to the request (deciding whether to grant access to the object to the subject [Callahan ‘707, ¶59-60]) based on comparing the first verifiable MAC label associated with the object and the second verifiable MAC label associated with the subject to a verifiable MAC policy (with respect to a MAC policy, the sensitivity labels of the object and subject are usable as the basis for mandatory access control decisions [Callahan ‘707, ¶59-60]); 
wherein each of the first verifiable (a plurality of authentication data sets or values, in addition to other personal information or credentials are formatted as a plurality of verifiable credentials, where the verifiable credentials are used to ensure that only a subject with the proper security level and sensitivity label are able to access the respective object [Callahan ‘707, ¶¶59-60, 187, 192, 195]) that is machine readable and digitally signed (the verifiable credentials may contain a decentralized identifier (DID) document 2204, where the DID document 2204 contains a digital signature, and where the DID document 2204 may be in a machine readable data storage format such as Javascript Object Notation (JSON) [Callahan ‘707, ¶¶191-192, 204, 209, 217]).

As stated above, Callahan ‘707 does not explicitly disclose: “ … the first verifiable MAC label, the second verifiable MAC label, and the verifiable MAC policy are formatted as a verifiable credential …”.
Gerard, however, discloses:
… the first verifiable MAC label, the second verifiable MAC label, and the verifiable MAC policy are formatted as a verifiable credential … (a method for enforcing MAC security labels using a self-sovereign identity agent, where the method is implemented as a plugin to a self-sovereign identity agent, and where the MAC security labels for the object and subject, such as an account, and system administrator-configured MAC policies may be formatted as verifiable credentials and used within the self-sovereign identity agent [Gerard, p.45 ¶1-2, p.46 ¶2, p.49 ¶5-p.52 ¶1, p.59 ¶1; Fig. 4.3]).

Callahan ‘707 and Gerard are analogous art because they are from the same field of endeavor, namely that of data access control and authentication. Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Callahan ‘707 and Gerard before them, to modify the method in Callahan ‘707 to include the teachings of Gerard, namely to not only have the authentication data sets and other personal information/credentials be formatted as verifiable credentials, as disclosed in Callahan ‘707, but to also have the MAC sensitivity label and MAC policy be formatted as verifiable credentials as well, as disclosed in Gerard. The motivation for doing so would be to decrease the difficulty in updating the security labels as well as to increase the flexibility of applying different policies based on credentials (see Gerard, p.46 ¶2, p.47 ¶2, p.52 ¶1).

As per claim 2 Callahan ‘707 in view of Gerard discloses all limitations of claim 1, as stated above, from which claim 2 is dependent upon. Furthermore, Callahan ‘707 discloses:
further comprising registering a decentralized identifier (DID) and a DID document associated with the entity in a distributed ledger (registering a DID and a DID document 2204 on a blockchain 2212, where the DID and DID document are associated with the entity, and where the entity may be an issuer 2206 or holder 102 [Callahan ‘707, ¶¶196-198, 207, 229]), 
wherein the DID document identifies authentication mechanisms and communication endpoints relating to the entity (the DID document 2204 identifies service endpoints that are used to initiate trusted interactions with the entity and authentication mechanisms within the authentication data set [Callahan ‘707, ¶192]).

As per claim 3 Callahan ‘707 in view of Gerard discloses all limitations of claims 1 and 2, as stated above, from which claim 3 is dependent upon. Furthermore, Callahan ‘707 discloses:
wherein: 
the entity is chosen from the group consisting of an operating environment, a system administrator, the subject, a resource steward, an author, and an owner of the operating environment (the entity may be a holder 102 or an issuer 2206, where the holder 102 or issuer 2206 may be a service provider, a resource provider, a credential authority, a BOPS server administrator, a site administrator, an individual user, or an operating environment [Callahan ‘707, ¶¶54, 157-158, 190, 192, 194, 235]); 
the object is chosen from the group consisting of a file and a resource (objects may be files, programs, segments, or devices [Callahan ‘707, ¶¶58-59]); and 
the subject is chosen from the group consisting of a process, a thread, and a human user (subjects may be persons, devices, services, executable software programs, processes, or accounts [Callahan ‘707, ¶¶58-60, 79]).

As per claim 4 Callahan ‘707 in view of Gerard discloses all limitations of claims 1 and 2, as stated above, from which claim 4 is dependent upon. Furthermore, Callahan ‘707 discloses:
wherein the authentication mechanism comprises a public key (the DID document 2204 identifies authentication mechanisms within the authentication data set that comprises a public key [Callahan ‘707, ¶192]).

As per claim 5 Callahan ‘707 in view of Gerard discloses all limitations of claims 1 and 2, as stated above, from which claim 5 is dependent upon. Furthermore, Callahan ‘707 discloses:
wherein an operating system of a data processing system associated with the subject and object determines whether to grant, to the subject, access to the object (BOPS implementations determines whether to grant, to the subject, access to the object, where BOPS implementations may be a server system comprising an operating system or an operating environment [Callahan ‘707, ¶¶52, 54, 59-60, 235]).

As per claim 11: Callahan ‘707 discloses:
A computer program product for enforcing verifiable mandatory access control (MAC) labels, the computer program product comprising a computer readable storage medium having program instructions embodied therewith (instructions stored in memory [Callahan ‘707, ¶¶235-239]), the program instructions executable by a processor to cause the processor (processors executing the instructions stored in memory to perform operations [Callahan ‘707, ¶¶235-239]) to: 
receive, from an entity, a first verifiable MAC label (receiving, from an entity, a MAC sensitivity label for an object, where the entity may be a holder 102 or an issuer 2206, and where the holder 102 may be a Biometric Open Protocol Standards (BOPS) server [Callahan ‘707, ¶¶59, 190, 193]) associated with an object to which access is controlled (objects labeled with the MAC sensitivity label are maintained by the BOPS server, where access to the labeled objects by a subject is controlled based on the assigned MAC sensitivity label, and where the MAC sensitivity label of the requested object indicates a hierarchical classification security level that must be compared with the hierarchical classification security level of the requesting subject [Callahan ‘707, ¶¶59-60]); 
receive, from the entity, a second verifiable MAC label associated with a subject requesting to access the object (receiving, from an entity, a MAC sensitivity label for a subject requesting to receive the correct object, where the entity may be a holder 102 or an issuer 2206, and where the holder 102 may be a Biometric Open Protocol Standards (BOPS) server [Callahan ‘707, ¶¶59, 190, 193]); and 
determine whether to grant, to the subject, access to the object responsive to the request (deciding whether to grant access to the object to the subject [Callahan ‘707, ¶59-60]) based on comparing the first verifiable MAC label associated with the object and the second verifiable MAC label associated with the subject to a verifiable MAC policy (with respect to a MAC policy, the sensitivity labels of the object and subject are usable as the basis for mandatory access control decisions [Callahan ‘707, ¶59-60]); and
wherein each of the first verifiable (a plurality of authentication data sets or values, in addition to other personal information or credentials are formatted as a plurality of verifiable credentials, where the verifiable credentials are used to ensure that only a subject with the proper security level and sensitivity label are able to access the respective object [Callahan ‘707, ¶¶59-60, 187, 192, 195]) that is machine readable and digitally signed (the verifiable credentials may contain a decentralized identifier (DID) document 2204, where the DID document 2204 contains a digital signature, and where the DID document 2204 may be in a machine readable data storage format such as Javascript Object Notation (JSON) [Callahan ‘707, ¶¶191-192, 204, 209, 217]).

As stated above, Callahan ‘707 does not explicitly disclose: “ … the first verifiable MAC label, the second verifiable MAC label, and the verifiable MAC policy are formatted as a verifiable credential …”.
Gerard, however, discloses:
… the first verifiable MAC label, the second verifiable MAC label, and the verifiable MAC policy are formatted as a verifiable credential … (a method for enforcing MAC security labels using a self-sovereign identity agent, where the method is implemented as a plugin to a self-sovereign identity agent, and where the MAC security labels for the object and subject, such as an account, and system administrator-configured MAC policies may be formatted as verifiable credentials and used within the self-sovereign identity agent [Gerard, p.45 ¶1-2, p.46 ¶2, p.49 ¶5-p.52 ¶1, p.59 ¶1; Fig. 4.3]).

Callahan ‘707 and Gerard are analogous art because they are from the same field of endeavor, namely that of data access control and authentication. For the reasons stated in claim 1, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Callahan ‘707 and Gerard before them, to modify the method in Callahan ‘707 to include the teachings of Gerard.

As per claim 12 Callahan ‘707 in view of Gerard discloses all limitations of claim 11, as stated above, from which claim 12 is dependent upon. Furthermore, Callahan ‘707 discloses:
further comprising program instructions to 
register a decentralized identifier (DID) and a DID document associated with the entity in a distributed ledger (registering a DID and a DID document 2204 on a blockchain 2212, where the DID and DID document are associated with the entity, and where the entity may be an issuer 2206 or holder 102 [Callahan ‘707, ¶¶196-198, 207, 229]), 
wherein the DID document identifies authentication mechanisms and communication endpoints associated with the entity (the DID document 2204 identifies service endpoints that are used to initiate trusted interactions with the entity and authentication mechanisms within the authentication data set [Callahan ‘707, ¶192]).

As per claim 13 Callahan ‘707 in view of Gerard discloses all limitations of claim 11, as stated above, from which claim 13 is dependent upon. Furthermore, Callahan ‘707 discloses:
further comprising program instructions to
register the first verifiable (process of storing a plurality of verifiable credentials in one or more identity hubs and repositories 2208, where the verifiable credentials contain identification and authentication data that are used to ensure that only a subject with the proper security level and sensitivity label are able to access the respective object [Callahan ‘707, ¶¶60, 195]).

As stated above, Callahan ‘707 does not explicitly disclose: “register the first verifiable MAC label, the second verifiable MAC label, and the verifiable MAC policy in a repository.” 
Gerard, however, discloses:
register the first verifiable MAC label, the second verifiable MAC label, and the verifiable MAC policy in a repository (registering a plurality verifiable credentials within an identifier registry, where the MAC security labels for the object and subject, such as an account, and system administrator-configured MAC policies may be formatted as verifiable credentials and used within the self-sovereign identity agent [Gerard, p.16 ¶1-p.17 ¶2, p.45 ¶1-2, p.46 ¶2, p.49 ¶5-p.52 ¶1, p.59 ¶1; Fig. 2.5, Fig. 4.3]).

Callahan ‘707 and Gerard are analogous art because they are from the same field of endeavor, namely that of data access control and authentication. For the reasons stated in claim 1, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Callahan ‘707 and Gerard before them, to modify the method in Callahan ‘707 to include the teachings of Gerard.

As per claim 14 Callahan ‘707 in view of Gerard discloses all limitations of claims 11 and 13, as stated above, from which claim 14 is dependent upon. Furthermore, Callahan ‘707 discloses:
further comprising program instructions to: 
periodically receive new verifiable credentials from a credential repository (receiving new verifiable credentials from the one or more identity hubs and repositories 2208, where new verifiable credentials are received when a new DID document is generated or when a user wishes to add/modify data to their digital identity [Callahan ‘707, ¶¶187, 194-195]); 
validate the new verifiable credentials (validating the verifiable credentials using the claim validation module 2409 [Callahan ‘707, ¶¶216-217]);

receive, from the subject, the request to access the object (receiving, from a subject, a request to access and receive the correct object [Callahan ‘707, ¶¶59, 190, 193]); 




As stated above, Callahan ‘707 does not explicitly disclose: “… store the validated credentials in a wallet; … retrieve validated credentials associated with the subject and the object from the wallet; compare attributes of the subject, the object, and the MAC access policy; and authorize access by the subject to the object based on the comparison.”
Gerard, however, discloses:
… store the validated credentials in a wallet (storing validated verifiable credentials within the identity wallet of the self-sovereign identity agent [Gerard, p.29 ¶¶1-3, p.50 ¶¶1-3, p.52 ¶1; Fig. 4.2]);
… retrieve validated credentials associated with the subject and the object from the wallet (retrieving valid credentials from the identity wallet within the self-sovereign identity agent, where the credentials are associated with the subject, such as the user, and the object, such as the dropbox on the academic platform ecosystem [Gerard, p.49 ¶5-p.50 ¶2; Fig. 4.2]); 
compare attributes of the subject, the object, and a MAC access policy (matching attributes, such as classification and category of security labels for MAC subjects, objects, and administrator-configured MAC policies [Gerard, p.45 ¶1-2, p.46 ¶2, p.49 ¶5-p.52 ¶1, p.59 ¶1); and
authorize access by the subject to the object based on the comparison (determining whether to grant access by the subject to the object based on the matching [Gerard, p.46 ¶2, p.49 ¶5-p.50 ¶2]).

Callahan ‘707 and Gerard are analogous art because they are from the same field of endeavor, namely that of data access control and authentication. Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Callahan ‘707 and Gerard before them, to modify the method in Callahan ‘707 to include the teachings of Gerard, namely to receive the validated verified credentials from the one or more identity hubs and repositories 2208, as disclosed in Callahan ‘707, store the credentials in an identity wallet, and retrieve validated credentials from an identity wallet as disclosed in Gerard, where the classification and category of security labels for MAC subjects, objects, and administrator-configured MAC policies are used to determine whether the subject should have access to the object. The motivation for doing so would be to not only have a location where a user can store their digital credentials safely, but to also be able to increase the availability and ease of access of said credentials, where the credentials may be used to access various resources and platforms (see Gerard, p.3 ¶4, p.14 ¶2, p.29 ¶2, p.50 ¶¶1-2).

As per claim 15: Callahan ‘707 discloses:
A data processing system (a data processing system comprising the hardware arrangement 100 [Callahan ‘707, ¶¶7, 50, Fig. 1]), comprising: 
a processor coupled to a memory (processors executing the instructions stored in memory to perform operations [Callahan ‘707, ¶¶235-239]); and 
an operating environment (OE) agent for the data processing system (a process implemented by the Biometric Open Protocol Standards (BOPS); for example, BOPS may be implemented as a BOPS server which executes a process within an operating environment or operating application hosted by the BOPS server [Callahan ‘707, ¶¶49-50, 52, 54, 157]), wherein the OE agent is configured to enforce verifiable mandatory access control (MAC) labels (the process implemented by BOPS can enforce a mandatory access control policy over all subjects and storage objects [Callahan ‘707, ¶59]), including:
receiving, from an entity, a first verifiable MAC label (receiving, from an entity, a MAC sensitivity label for an object, where the entity may be a holder 102 or an issuer 2206, and where the holder 102 may be a Biometric Open Protocol Standards (BOPS) server [Callahan ‘707, ¶¶59, 190, 193]) associated with an object to which access is controlled by the OE agent (objects labeled with the MAC sensitivity label are maintained by a process implemented by the BOPS server, where the BOPS server may execute the process within an operating environment hosted by the BOPS server, and where access to the labeled objects by a subject is controlled by the BOPS process based on the assigned MAC sensitivity label, and where the MAC sensitivity label of the requested object indicates a hierarchical classification security level that must be compared with the hierarchical classification security level of the requesting subject [Callahan ‘707, ¶¶50, 52, 59-60, 157]); 
receiving, from the entity, a second verifiable MAC label associated with a subject; receiving, from the subject, a request to access the object (receiving, from an entity, a MAC sensitivity label for a subject requesting to access and receive the correct object, where the entity may be a holder 102 or an issuer 2206, and where the holder 102 may be a Biometric Open Protocol Standards (BOPS) server [Callahan ‘707, ¶¶59, 190, 193]); 
determining whether to grant, to the subject, access to the object responsive to the request (deciding whether to grant access to the object to the subject [Callahan ‘707, ¶59-60]) based on comparing the first verifiable MAC label associated with the object and the second verifiable MAC label associated with the subject to a verifiable MAC policy (with respect to a MAC policy, the sensitivity labels of the object and subject are usable as the basis for mandatory access control decisions [Callahan ‘707, ¶59-60]); and
wherein each of the first verifiable (a plurality of authentication data sets or values, in addition to other personal information or credentials are formatted as a plurality of verifiable credentials, where the verifiable credentials are used to ensure that only a subject with the proper security level and sensitivity label are able to access the respective object [Callahan ‘707, ¶¶59-60, 187, 192, 195]) that is machine readable and digitally signed (the verifiable credentials may contain a decentralized identifier (DID) document 2204, where the DID document 2204 contains a digital signature, and where the DID document 2204 may be in a machine readable data storage format such as Javascript Object Notation (JSON) [Callahan ‘707, ¶¶191-192, 204, 209, 217]).

As stated above, Callahan ‘707 does not explicitly disclose: “ … the first verifiable MAC label, the second verifiable MAC label, and the verifiable MAC policy are formatted as a verifiable credential …”.
Gerard, however, discloses:
… the first verifiable MAC label, the second verifiable MAC label, and the verifiable MAC policy are formatted as a verifiable credential … (a method for enforcing MAC security labels using a self-sovereign identity agent, where the method is implemented as a plugin to a self-sovereign identity agent, and where the MAC security labels for the object and subject, such as an account, and system administrator-configured MAC policies may be formatted as verifiable credentials and used within the self-sovereign identity agent [Gerard, p.45 ¶1-2, p.46 ¶2, p.49 ¶5-p.52 ¶1, p.59 ¶1; Fig. 4.3]).

Callahan ‘707 and Gerard are analogous art because they are from the same field of endeavor, namely that of data access control and authentication. For the reasons stated in claim 1, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Callahan ‘707 and Gerard before them, to modify the method in Callahan ‘707 to include the teachings of Gerard.

As per claim 16 Callahan ‘707 in view of Gerard discloses all limitations of claim 15, as stated above, from which claim 16 is dependent upon. Furthermore, Callahan ‘707 discloses:
wherein the OE agent (a process implemented by the Biometric Open Protocol Standards (BOPS); for example, BOPS may be implemented as a BOPS server which executes a process within an operating environment hosted by the BOPS server [Callahan ‘707, ¶¶49-50, 52, 54, 157]) is further configured to
register a decentralized identifier (DID) and a DID document associated in a distributed ledger (registering a DID and a DID document 2204 on a blockchain 2212, where the DID and DID document are associated with the entity, and where the entity may be an issuer 2206 or holder 102 [Callahan ‘707, ¶¶196-198, 207, 229]), 
wherein the DID document identifies an authentication mechanism, a communication endpoint, and a controller associated with the entity (the DID document 2204 identifies service endpoints that are used to initiate trusted interactions with the entity, authentication mechanisms within the authentication data set, and authorized users who can control the modification and altering of information [Callahan ‘707, ¶192]).

As per claim 17 Callahan ‘707 in view of Gerard discloses all limitations of claim 15 and 16, as stated above, from which claim 17 is dependent upon. Furthermore, Callahan ‘707 discloses:
wherein the OE agent (a process implemented by the Biometric Open Protocol Standards (BOPS); for example, BOPS may be implemented as a BOPS server which executes a process within an operating environment hosted by the BOPS server [Callahan ‘707, ¶¶49-50, 52, 54, 157]) is further configured to
receive the first verifiable (process of receiving a plurality of verifiable credentials from one or more identity hubs and repositories 2208, where the verifiable credentials contain identification and authentication data that are used to ensure that only a subject with the proper security level and sensitivity label are able to access the respective object [Callahan ‘707, ¶¶60, 195]).

As stated above, Callahan ‘707 does not explicitly disclose: “receive the first verifiable MAC label, the second verifiable MAC label, and the verifiable MAC policy from a repository.” 
Gerard, however, discloses:
receive the first verifiable MAC label, the second verifiable MAC label, and the verifiable MAC policy in from a repository (receiving a plurality verifiable credentials within an identifier registry, where the MAC security labels for the object and subject, such as an account, and system administrator-configured MAC policies may be formatted as verifiable credentials and used within the self-sovereign identity agent [Gerard, p.16 ¶1-p.17 ¶2, p.45 ¶1-2, p.46 ¶2, p.49 ¶5-p.52 ¶1, p.59 ¶1; Fig. 2.5, Fig. 4.3]).

Callahan ‘707 and Gerard are analogous art because they are from the same field of endeavor, namely that of data access control and authentication. For the reasons stated in claim 1, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Callahan ‘707 and Gerard before them, to modify the method in Callahan ‘707 to include the teachings of Gerard.

As per claim 18 Callahan ‘707 in view of Gerard discloses all limitations of claims 15-17, as stated above, from which claim 18 is dependent upon. Furthermore, Callahan ‘707 discloses:
wherein the agent (a process implemented by the Biometric Open Protocol Standards (BOPS); for example, BOPS may be implemented as a BOPS server which executes a process within an operating environment hosted by the BOPS server [Callahan ‘707, ¶¶49-50, 52, 54, 157]) is further configured to:
periodically receive new verifiable credentials from a credential repository (receiving new verifiable credentials from the one or more identity hubs and repositories 2208, where new verifiable credentials are received when a new DID document is generated or when a user wishes to add/modify data to their digital identity [Callahan ‘707, ¶¶187, 194-195]); 
validate the new verifiable credentials (validating the verifiable credentials using the claim validation module 2409 [Callahan ‘707, ¶¶216-217]);





As stated above, Callahan ‘707 does not explicitly disclose: “… store the validated credentials in a wallet; retrieve validated credentials associated with the subject and the object from the wallet; compare attributes of the subject, the object, and the verifiable MAC policy; and authorize access by the subject to the object based on the comparison.”
Gerard, however, discloses:
… store the validated credentials in a wallet (storing validated verifiable credentials within the identity wallet of the self-sovereign identity agent [Gerard, p.29 ¶¶1-3, p.50 ¶¶1-3, p.52 ¶1; Fig. 4.2]);
retrieve validated credentials associated with the subject and the object from the wallet (retrieving valid credentials from the identity wallet within the self-sovereign identity agent, where the credential are associated with the subject, such as the user, and the object, such as the dropbox on the academic platform ecosystem [Gerard, p.49 ¶5-p.50 ¶2; Fig. 4.2]); 
compare attributes of the subject, the object, and the verifiable MAC policy (matching attributes, such as classification and category of security labels for MAC subjects, objects, and administrator-configured MAC policies [Gerard, p.45 ¶1-2, p.46 ¶2, p.49 ¶5-p.52 ¶1, p.59 ¶1); and
authorize access by the subject to the object based on the comparison (determining whether to grant access by the subject to the object based on the matching [Gerard, p.46 ¶2, p.49 ¶5-p.50 ¶2]).

Callahan ‘707 and Gerard are analogous art because they are from the same field of endeavor, namely that of data access control and authentication. For the reasons stated in claim 14, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Callahan ‘707 and Gerard before them, to modify the method in Callahan ‘707 to include the teachings of Gerard.

As per claim 19 Callahan ‘707 in view of Gerard discloses all limitations of claims 15-18, as stated above, from which claim 19 is dependent upon. Furthermore, Callahan ‘707 discloses:
wherein: 
the entity is chosen from the group consisting of: the subject, a resource steward, an author, a system administrator for the data processing system, and owner of the data processing system (the entity may be a holder 102 or an issuer 2206, where the holder 102 or issuer 2206 may be a service provider, a resource provider, a credential authority, a BOPS server administrator, a site administrator, an individual user, or an operating environment [Callahan ‘707, ¶¶54, 157-158, 190, 192, 194, 235]); 
the object is chosen from the group consisting of a file on the data processing system or a resource in the data processing system (objects may be files, programs, segments, or devices [Callahan ‘707, ¶¶58-59]); and 
the subject is chosen from the group consisting of a process on the data processing system, a thread on the data processing system, and a human user of the data processing system (subjects may be persons, devices, services, executable software programs, processes, or accounts [Callahan ‘707, ¶¶58-60, 79]).

As per claim 20: Callahan ‘707 discloses:
A computer-implemented method for operating a verifiable mandatory access control (MAC) system (a computer implemented method for registering an identity with an authentication system, where the method involves enforcing a mandatory access control policy over all subjects and objects [Callahan ‘707, ¶¶6, 59]), comprising: 
defining labels (defining sensitivity labels for resources in the system [Callahan ‘707, ¶59]) for resources to which access is controlled by a data processing system (objects labeled with the MAC sensitivity label are maintained by the BOPS server, where access to the labeled objects by a subject is controlled based on the assigned MAC sensitivity label, and where the MAC sensitivity label of the requested object indicates a hierarchical classification security level that must be compared with the hierarchical classification security level of the requesting subject [Callahan ‘707, ¶¶59-60]); 
issuing verifiable credentials (issuing verifiable credentials, where the verifiable credentials are used to ensure that only a subject with the proper security level and sensitivity label are able to access the respective object [Callahan ‘707, ¶¶59-60, 195-196]); 

periodically receiving new verifiable credentials from a credential repository (receiving new verifiable credentials from the one or more identity hubs and repositories 2208, where new verifiable credentials are received when a new DID document is generated or when a user wishes to add/modify data to their digital identity [Callahan ‘707, ¶¶187, 194-195]); 
validating the new verifiable credentials (validating the verifiable credentials using the claim validation module 2409 [Callahan ‘707, ¶¶216-217]); 

wherein the verified credentials and the new verified credentials are machine readable and digitally signed (the verifiable credentials may contain a decentralized identifier (DID) document 2204, where the DID document 2204 contains a digital signature, and where the DID document 2204 may be in a machine readable data storage format such as Javascript Object Notation (JSON) [Callahan ‘707, ¶¶191-192, 204, 209, 217]).

As stated above, Callahan ‘707 does not explicitly disclose: “issuing verifiable credentials for the labels; storing the verifiable credentials in a wallet on the data processing system; … storing the new validated credentials in the wallet …”.
Gerard, however, discloses:
issuing verifiable credentials for the labels (a method for enforcing MAC security labels using a self-sovereign identity agent, where the method is implemented as a plugin to a self-sovereign identity agent, and where the MAC security labels for the object and subject, such as an account, and system administrator-configured MAC policies may be issued as verifiable credentials and used within the self-sovereign identity agent [Gerard, p.45 ¶1-2, p.46 ¶2, p.49 ¶5-p.52 ¶1, p.59 ¶1; Fig. 4.3]); 
storing the verifiable credentials in a wallet on the data processing system; … storing the new validated credentials in the wallet (storing validated verifiable credentials within the identity wallet of the self-sovereign identity agent [Gerard, p.29 ¶¶1-3, p.50 ¶¶1-3, p.52 ¶1; Fig. 4.2])…

Callahan ‘707 and Gerard are analogous art because they are from the same field of endeavor, namely that of data access control and authentication. Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Callahan ‘707 and Gerard before them, to modify the method in Callahan ‘707 to include the teachings of Gerard, namely to not only have the authentication data sets and other personal information/credentials be issued as verifiable credentials, as disclosed in Callahan ‘707, but to also have the MAC sensitivity label and MAC policy be issued as verifiable credentials as well, and stored in a identity wallet, as disclosed in Gerard. The motivation for doing so would be to decrease the difficulty in updating the security labels as well as to increase the flexibility of applying different policies based on credentials; and further to not only have a location where a user can store their digital credentials safely, but to also be able to increase the availability and ease of access of said credentials, where the credentials may be used to access various resources and platforms (see Gerard, p.46 ¶2, p.52 ¶1, p.50 ¶¶1-2).

As per claim 21: Callahan ‘707 in view of Gerard discloses all limitations of claim 20, as stated above, from which claim 21 is dependent upon. Furthermore, Callahan ‘707 discloses:
further comprising: 
receiving, from a subject, a request to access an object (a request to access and receive the correct object by the subject [Callahan ‘707, ¶59]); 
receiving(receiving a MAC sensitivity label for an object [Callahan ‘707, ¶59]); 
receiving(receiving a MAC sensitivity label for a subject requesting to receive the correct object [Callahan ‘707, ¶59]); and 
determining whether to grant, to the subject, access to the object responsive to the request (deciding whether to grant access to the object to the subject [Callahan ‘707, ¶59-60]) based on comparing the first verifiable MAC label associated with the object and the second verifiable MAC label associated with the subject to a verifiable MAC policy (with respect to a MAC policy, the sensitivity labels of the object and subject are usable as the basis for mandatory access control decisions [Callahan ‘707, ¶59-60]).

As stated above, Callahan ‘707 does not explicitly disclose: “receiving, from the wallet, a first verifiable … receiving, from the wallet, a second verifiable …”. 
Gerard, however, discloses:
	receiving, from the wallet, a first verifiable … receiving, from the wallet, a second verifiable … (retrieving valid credentials from the identity wallet within the self-sovereign identity agent, where the credentials are associated with the subject, such as the user, and the object, such as the dropbox on the academic platform ecosystem [Gerard, p.49 ¶5-p.50 ¶2; Fig. 4.2]).

Callahan ‘707 and Gerard are analogous art because they are from the same field of endeavor, namely that of data access control and authentication. Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Callahan ‘707 and Gerard before them, to modify the method in Callahan ‘707 to include the teachings of Gerard, namely to retrieve validated credentials from an identity wallet, as disclosed in Gerard, where the classification and category of security labels for MAC subjects and objects are implemented as verifiable credentials and used to determine whether the subject should have access to the object. The motivation for doing so would be to not only have a location where a user can store their digital credentials safely, but to also be able to increase the availability and ease of access of said credentials, where the credentials may be used to access various resources and platforms (see Gerard, p.3 ¶4, p.14 ¶2, p.29 ¶2, p.50 ¶¶1-2).

As per claim 22 Callahan ‘707 in view of Gerard discloses all limitations of claims 20 and 21, as stated above, from which claim 22 is dependent upon. Furthermore, Callahan ‘707 discloses:
further comprising: 
registering a schema (under the broadest reasonable interpretation, a ‘schema’ can be interpreted as a file format or structure for representing data; creating a JSON object, which uses JSON schema [Callahan ‘707, ¶191]) of the verifiable credentials in a distributed ledger (a DID document 2204 contains verifiable credentials and may be implemented as a JSON object, where the DID document may be stored on a blockchain [Callahan ‘707, ¶¶191-192, 196, 207, 229]); and 
registering a decentralized identifier (DID) and DID document associated with the data processing system in the distributed ledger (registering a DID and a DID document 2204 on a blockchain 2212, where the DID and DID document are associated with the entity, and where the entity may be an issuer 2206 or holder 102 [Callahan ‘707, ¶¶196-198, 207, 229]), 
wherein the DID document identifies authentication mechanisms, communication endpoints for the data processing system, and its controller (the DID document 2204 identifies service endpoints that are used to initiate trusted interactions with the entity, authentication mechanisms within the authentication data set, and authorized users who can control the modification and altering of information [Callahan ‘707, ¶192]).

As per claim 23 Callahan ‘707 in view of Gerard discloses all limitations of claims 20 and 21, as stated above, from which claim 23 is dependent upon. Furthermore, Callahan ‘707 discloses:
wherein: 
the object is chosen from the group consisting of a file or a resource (objects may be files, programs, segments, or devices [Callahan ‘707, ¶¶58-59]); and 
the subject is chosen from the group consisting of a process, a thread, and a human user (subjects may be persons, devices, services, executable software programs, processes, or accounts [Callahan ‘707, ¶¶58-60, 79]).

As per claim 24: Callahan ‘707 discloses:
A mandatory access control system (a system for registering an identity with an authentication system, where the system involves enforcing a mandatory access control policy over all subjects and objects [Callahan ‘707, ¶¶6, 59]), comprising: 
a peer node associated with a blockchain network, the blockchain network comprising a plurality of nodes (a blockchain comprising a plurality of nodes, where certain nodes communicate or transact with each other, i.e. peer nodes [Callahan ‘707, ¶¶230-234]), 
the peer node adapted to record a plurality of decentralized identifiers for a mandatory access control system (a plurality of ledgers and transaction records are stored on the respective nodes, where the transaction records contain decentralized identifier (DID) data, and where the blockchain is implemented on the system that enforces a mandatory access control policy [Callahan ‘707, ¶¶6-7, 59, 197-198]), the decentralized identifiers including:
a plurality of first verifiable (the DID document includes a plurality of data/identifiers associated with resources to which is being requested and access is controlled, and a plurality of data/identifiers associated with subjects, such as users, that are requesting access to the resources, where the data/identifiers are verified in order to provide access to the resources [Callahan ‘707, ¶¶190-191, 199, 211, 213]); and.

As stated above, Callahan ‘707 does not explicitly disclose: “… the decentralized identifiers including: … verifiable MAC labels associated with a respective plurality of objects to which access is controlled; and … verifiable MAC labels associated with a respective plurality of subjects requesting to access the plurality of objects.”
Gerard, however, discloses:
… the decentralized identifiers including (decentralized identifiers (DID) are implemented within the self-sovereign identity agent, where the DID includes MAC security labels that are formatted as verifiable credentials [Gerard, p.10 ¶3-p.11 ¶1, p.16 ¶1, p.17 ¶¶2-3, p.27 ¶3-p.28 ¶1, p.37 ¶2-p.38 ¶3, p.45 ¶1-p.46 ¶3, p.49 ¶5-p.50 ¶3, p.52 ¶2, p.59 ¶1]): 
… verifiable MAC labels associated with a respective plurality of objects to which access is controlled; and … verifiable MAC labels associated with a respective plurality of subjects requesting to access the plurality of objects (a method for enforcing MAC security labels using a self-sovereign identity agent, where the method is implemented as a plugin to a self-sovereign identity agent, and where the MAC security labels for the requested object, such as online resources, and the requesting subject, such as an account, may be formatted as verifiable credentials and used within the self-sovereign identity agent [Gerard, p.45 ¶1-2, p.46 ¶2, p.49 ¶5-p.52 ¶1, p.59 ¶1; Fig. 4.3]).

Callahan ‘707 and Gerard are analogous art because they are from the same field of endeavor, namely that of data access control and authentication. For the reasons stated in claim 1, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Callahan ‘707 and Gerard before them, to modify the method in Callahan ‘707 to include the teachings of Gerard.

As per claim 25 Callahan ‘707 in view of Gerard discloses all limitations of claim 24, as stated above, from which claim 25 is dependent upon. Furthermore, Callahan ‘707 discloses:
wherein the peer node (a blockchain comprising a plurality of nodes, where certain nodes communicate or transact with each other, i.e. peer nodes [Callahan ‘707, ¶¶6, 230-234]) is further adapted to register a decentralized identifier (DID) and DID document associated with the plurality of objects and the plurality of subjects in a distributed ledger (registering a DID and a DID document 2204 on a blockchain 2212, where the DID and DID document 2204 includes a plurality of data/identifiers associated with resources to which is being requested and access is controlled, and a plurality of data/identifiers associated with subjects, such as users, that are requesting access to the resources, and where the data/identifiers are verified in order to provide access to the resources [Callahan ‘707, ¶¶190-191, 198-199, 207, 211]), 
wherein the DID document identifies authentication mechanisms and communication endpoints associated with the entity (the DID document 2204 identifies service endpoints that are used to initiate trusted interactions with the entity and authentication mechanisms within the authentication data set [Callahan ‘707, ¶192]).


Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Callahan ‘707, in view of Gerard, and further in view of Ross et al., US 2007/0113266 A1 (hereinafter, “Ross ‘266”).

As per claim 6 Callahan ‘707 in view of Gerard discloses all limitations of claims 1 and 2, as stated above, from which claim 6 is dependent upon. Furthermore, Callahan ‘707 discloses:
further comprising an (process of storing a plurality of verifiable credentials in one or more identity hubs and repositories 2208, where the verifiable credentials contain identification and authentication data that are used to ensure that only a subject with the proper security level and sensitivity label are able to access the respective object [Callahan ‘707, ¶¶60, 195]).

As stated above, Callahan ‘707 does not explicitly disclose: “an out-of-band process registering the first verifiable MAC label, the second verifiable MAC label, and the verifiable MAC policy in a credential repository.” 
Gerard, however, discloses:
an  process registering the first verifiable MAC label, the second verifiable MAC label, and the verifiable MAC policy in a credential repository (registering a plurality verifiable credentials within an identifier registry, where the MAC security labels for the object and subject, such as an account, and system administrator-configured MAC policies may be formatted as verifiable credentials and used within the self-sovereign identity agent [Gerard, p.16 ¶1-p.17 ¶2, p.45 ¶1-2, p.46 ¶2, p.49 ¶5-p.52 ¶1, p.59 ¶1; Fig. 2.5, Fig. 4.3]).

Callahan ‘707 and Gerard are analogous art because they are from the same field of endeavor, namely that of data access control and authentication. For the reasons stated in claim 1, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Callahan ‘707 and Gerard before them, to modify the method in Callahan ‘707 to include the teachings of Gerard.

As stated above, Callahan ‘707 in view of Gerard does not explicitly disclose: “an out-of-band process registering … in a … repository.” 
Ross ‘266, however, discloses:
an out-of-band process registering … in a … repository (storing a security policy, such as a security policy derived from MAC, and ‘data type’ labels into an out-of-band storage 442 [Ross ‘266, ¶¶16-18, 35-37]).

Callahan ‘707 (modified by Gerard) and Ross ‘266 are analogous art because they are from the same field of endeavor, namely that of data access control and authentication. Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Callahan ‘707 (modified by Gerard) and Ross ‘266 before them, to modify the method in Callahan ‘707 (modified by Gerard) to include the teachings of Ross ‘266, namely to store/register the verifiable credentials in one or more identity hubs and repositories 2208, as disclosed in Callahan ‘707, where the verifiable credentials include MAC security labels for the object and subject and MAC policies, as disclosed in Gerard, and where the identity hubs and repositories 2208 are out-of-band, as disclosed in Ross ‘266. The motivation for doing so would be to increase the security of the storage, and thereby increasing the protection of the security policy-related data in the storage, by implementing the storage as a secure out-of-band storage, where certain entities are unable to directly access the storage (see Ross ‘266, ¶35).

As per claim 7 Callahan ‘707, in view of Gerard, and further in view of Ross ‘266 discloses all limitations of claims 1-2 and 6, as stated above, from which claim 7 is dependent upon. Furthermore, Callahan ‘707 discloses:
further comprising: 
an operating environment (BOPS implementations may be a server system comprising an operating system or an operating environment [Callahan ‘707, ¶¶52, 54, 235]) periodically receiving new verifiable credentials from the credential repository (receiving new verifiable credentials from the one or more identity hubs and repositories 2208, where new verifiable credentials are received when a new DID document is generated or when a user wishes to add/modify data to their digital identity [Callahan ‘707, ¶¶187, 194-195]); 
validating the new verifiable credentials (validating the verifiable credentials using the claim validation module 2409 [Callahan ‘707, ¶¶216-217])


As stated above, Callahan ‘707 in view of Ross ‘266 does not explicitly disclose: “… storing the validated credentials in a wallet.”
Gerard, however, discloses:
… storing the validated credentials in a wallet (storing validated verifiable credentials within the identity wallet of the self-sovereign identity agent [Gerard, p.29 ¶¶1-3, p.50 ¶¶1-3, p.52 ¶1; Fig. 4.2]).

Callahan ‘707 (modified by Ross ‘266) and Gerard are analogous art because they are from the same field of endeavor, namely that of data access control and authentication. Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Callahan ‘707 (modified by Ross ‘266) and Gerard before them, to modify the method in Callahan ‘707 (modified by Ross ‘266) to include the teachings of Gerard, namely to receive the validated verified credentials from the one or more identity hubs and repositories 2208, as disclosed in Callahan ‘707, and storing the credentials in an identity wallet, as disclosed in Gerard. The motivation for doing so would be to not only have a location where a user can store their digital credentials safely, but to also be able to increase the availability and ease of access of said credentials (see Gerard, p.3 ¶4, p.14 ¶2, p.29 ¶2).

As per claim 8 Callahan ‘707, in view of Gerard, and further in view of Ross ‘266 discloses all limitations of claims 1-2 and 6-7, as stated above, from which claim 8 is dependent upon. Callahan ‘707 in view of Ross ‘266 does not explicitly disclose the limitations of claim 8. Gerard, however, discloses:
further comprising: 
retrieving, by the operating environment (retrieving by an operating environment, such as an academic platform ecosystem [Gerard, p.47 ¶¶2-3]), validated credentials associated with the subject and the object from the wallet (retrieving valid credentials from the identity wallet within the self-sovereign identity agent, where the credential are associated with the subject, such as the user, and the object, such as the dropbox on the academic platform ecosystem [Gerard, p.49 ¶5-p.50 ¶2; Fig. 4.2]); 
comparing attributes of the subject, the object, and a MAC access policy (matching attributes, such as classification and category of security labels for MAC subjects, objects, and administrator-configured MAC policies [Gerard, p.45 ¶1-2, p.46 ¶2, p.49 ¶5-p.52 ¶1, p.59 ¶1); and
 authorizing access by the subject to the object based on the comparison (determining whether to grant access by the subject to the object based on the matching [Gerard, p.46 ¶2, p.49 ¶5-p.50 ¶2]).

Callahan ‘707 (modified by Ross ‘266) and Gerard are analogous art because they are from the same field of endeavor, namely that of data access control and authentication. Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Callahan ‘707 (modified by Ross ‘266) and Gerard before them, to modify the method in Callahan ‘707 (modified by Ross ‘266) to include the teachings of Gerard, namely to retrieve validated credentials, as disclosed in Callahan ‘707, from an identity wallet as disclosed in Gerard, where the classification and category of security labels for MAC subjects, objects, and administrator-configured MAC policies are used to determine whether the subject should have access to the object. The motivation for doing so would be to increase the availability and ease of access of digital credentials, such as MAC-related credentials, by storing and retrieving the credential from a digital wallet, where the credentials may be used to access various resources and platforms (see Gerard, p.14 ¶2, p.29 ¶2, p.50 ¶¶1-2).


Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Callahan ‘707, in view of Gerard, and further in view of Kung, US 2003/0196108 A1 (hereinafter, “Kung ‘108”).

As per claim 9 Callahan ‘707 in view of Gerard discloses all limitations of claims 1 and 2, as stated above, from which claim 9 is dependent upon. Callahan ‘707 in view of Gerard does not explicitly disclose the limitations of claim 9. Kung ‘108, however, discloses:
further comprising creating one or more schemas, schema-compliant verifiable MAC labels, and verifiable MAC policies (under the broadest reasonable interpretation, a ‘schema’ can be interpreted as a file format or structure for representing data; creating one or more XML files, which uses an XML schema, for implementing MAC security labels and MAC security policies [Kung ‘108, ¶¶37, 42, 63, 75, 77; Fig. 7A]).

Callahan ‘707 (modified by Gerard) and Kung ‘108 are analogous art because they are from the same field of endeavor, namely that of data access control and authentication. Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Callahan ‘707 (modified by Gerard) and Kung ‘108 before them, to modify the method in Callahan ‘707 (modified by Gerard) to include the teachings of Kung ‘108, namely to have verifiable credentials, as disclosed in Callahan ‘707, to include MAC security labels for the object and subject and MAC policies, as disclosed in Gerard, and where the verifiable credentials are implemented using XML schemas, disclosed in Kung ‘108. The motivation for doing so would be to take advantage of the XML schema, a commonly-used and widely-supported file format, that is able to accurately define a data object and its associated security label, provide instructions on how to interpret the security label, and represent hierarchical and non-hierarchical components associated with the object (see Kung ‘108, ¶¶42, 77-78).

As per claim 10 Callahan ‘707, in view of Gerard, and further in view of Kung ‘108 discloses all limitations of claims 1-2 and 9, as stated above, from which claim 10 is dependent upon. Furthermore, Callahan ‘707 discloses:
further comprising: 
creating the DID document (generating a DID document 2204, where the DID document 2204 contains authorization information and identifies entities that may modify the DID document 2204, and where the entities may be the issuer 2206 or holder 102 [Callahan ‘707, ¶¶192, 194, 196]) associated with an operating environment of a data processing system (the DID document 2204 is associated with entities such as issuers 2206 or holders 102, where the association stems from either the creation of the DID document 2204 by the entities or the entities being identified in the DID document; the issuers 2206 and holder 102 may be implemented as data processing systems hosting certain operating environments or services, for example, the issuer 2206 may be a BOPS server hosting a public cloud on-line environment; the holder 102 may be a web service, a mobile app, or a native application on personal device; thus the DID document 2204 is associated with an operating environment of a data processing system [Callahan ‘707, ¶¶ 52, 54, 190, 192-194]); and 
registering, by an operating environment agent, the DID document associated with the operating environment in the distributed ledger (the DID document 2204 may be stored directly in a blockchain by the DID persistence module 2405, where the DID persistence module 2405 acts as an ‘agent’ within the entity hosting the operating environment, and where the entity may be a holder 102 such as the BOPS server [¶¶52, 54, 206-207, 229; Fig. 23]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Auh et al., US 2021/0320794 A1: an access control model that combines Mandatory Access Control (MAC) and Discretionary Access Control (DAC), where data is shared in the context of distributed and decentralized identifiers (DID). 
Aciicmez et al., US 2013/0036448 A1: a mandatory access control (MAC) security policy is centrally controlled by a security policy administrator, where a security server can issue verifiable credentials to requesting processes and later on can verify the credentials.
Beck, US 2004/0250113 A1: assigning a mandatory access control (MAC) label as an extended attribute of each object, where the MAC label indicates the sensitivity and integrity of the object and is used by the server to control access to the object by all client nodes.
Blaich et al., US 2013/0139244 A1: A Mandatory Access Control (MAC) aware firewall includes an extended rule set for MAC attributes, such as a security label or path. 
 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN LINGQIAN KONG whose telephone number is (571)272-2646. The examiner can normally be reached Monday-Thursday 8:30am-6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUNG (JAY) KIM can be reached on (571)272-3804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALAN LINGQIAN KONG/Examiner, Art Unit 2494

/JUNG W KIM/Supervisory Patent Examiner, Art Unit 2494